Spalding, J.
(concurring). While I concur in tbe conclusion arrived at in tbe foregoing opinion, X wish also to say tbat in my judgment tbe provision of tbe statute complained of, if it does contemplate minority representation by tbe method of cumulative voting, is invalid. Similar provisions in principle have been passed upon by tbe ■courts of a number of tbe states, and have generally been held unconstitutional. It is true tbat tbe method of voting in some sucb states was restrictive rather than cumulative, but both methods have as tbe object tbe permitting of minority representation, and tbe principle is practically tbe same whether it is done by means of restricting tbe voter to voting for candidates for a part of tbe offices, or permitting bis vote to eount as more than one for some of tbe candidates. Tbe result is .attained in one instance by division and in tbe other by multiplication. Tbe theory of cumulative voting without constitutional permission rests ■upon a false or fictitious premise. It assumes tbat tbe computation of tbe number of marks placed upon a ballot- in favor of a candidate should determine whether be is elected, when in fact tbe marks are, and can •only be, representative of persons possessing certain qualifications. Tbe ■end sought is to determine bow many persons who have registered their preference by voting in favor of tbe election of a particular candidate, .and tbe number of such persons cannot be increased or diminished by any false or fictitious system of marking tbe ballots. Tbe placing of marks upon tbe ballot is only a method of enumerating persons, and if tbe numher of persons desiring tbe election of a named candidate can be multiplied by two by tbe fiat of tbe legislature, it can, by tbe same means, be multiplied indefinitely. Our system of government is based upon tbe •doctrine tbat tbe majority rules. This does not mean a majority of marks, but a majority of persons possessing tbe necessary qualifications-, And tbe number of sucb persons is ascertained by means of an election.
*444The subject is a most interesting one, and would bear more extended discussion, but I submit that the objections offered are fundamental and controlling, regardless of all theories of those who would, by means-more or less indirect, make it possible for a minority to secure representation where not entitled to it under our system.